Citation Nr: 1225236	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from an November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   


FINDINGS OF FACT

In June 2012 statements, the Veteran indicated his desire to withdraw his appeal seeking service connection for peripheral neuropathy of the bilateral upper extremities.  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of service connection for peripheral neuropathy of the bilateral upper extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In June 2012, the Veteran and his representative submitted statements indicating the Veteran's desire to withdraw the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities currently on appeal.  These statements have been accepted as the Veteran's withdrawal of the Substantive Appeal as to this issue.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn the appeal of the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and it is dismissed.


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is dismissed.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


